MATT= OF R—MIn EXCLUSION

Proceedings

A-10787236

Decided by Board January 24,1961
Excludability—Will be determined in accordance with law existing at time of
examination for admission.
(1) Determination of admissibility must take into account legislation enacted
between the date of au alien's parole Into tne United -states and the date
he is examined upon his application for admission.
(2) Amendment of July 14, 1960, to section 212(a) (23) of the Immigration
and Nationality Act intervening between date (June 10, 1960) alien is
paroled for completion of deferred inspection and date of hearing before
SIO (August 5, 1960) requires alien's exclusion based upon his conviction in
1959 for possession of marihuana.
Examono: Act of 1952—Section 212(a) (23) [S U.S.C. 1182(a) (23)J—Convicted
of unlawful possession of marihuana.
BEFORE THE BOARD

DISCUSSION: This case is before us on appeal from a decision
of a special inquiry officer excluding the appellant on the ground
stated above.
The appellant is a 19 year old unmarried male, native and citizen
-

-

of Mexico, who has resided in this country since about 1947. He
was lawfully admitted to the United States for permanent residence
on July 24, 1956. On June 10, 1960, he applied for readmission to
the United States following a short absence in Mexico but he was
not in possession of the necessary documentation, having lost his
alien registration receipt card. He was paroled under 8 U.S.C.
1182(d) (5) for cumpletion of deferred inspection. On August 5,
1960, he was excluded by a special inquiry officer because of his
conviction on November 10, 1959, for a violation of section 11530
of the California Health and Safety Codo (willful and unlawful

possession of marihuana). The sole issue is whether the appellant
is inadmissible to the United States.
Between July 18, 1956, and July 14, 1960, 8 U.S.C. 1182(a) (23)
provided for the exclusion of "Any alien who has been convicted of
a violation of * * any law or regulation relating to the illicit pos170

*." Section 8 of the Act
of July 14, 1960 [8 U.S.C. 1182(a) (23). Supp.; 74 Stat. 505]
amended "narcotic drugs" to read "narcotic drugs or marihuana."
We have carefully reviewed the entire record. Prior to the Act
of July 14, 1960, it had been held that marihuana was not a narcotic drug and that a conviction for the illicit possession. of marihuana was not within the purview of 8 U.S.C. 1182(a) (23). Boy
sebbion of or traffic in narcotic drugs *

v. lIiendoza Rivera, 267 F.2d 451 (C.A. 9, 1959). Under the amend-

of July 14, 1960, the appellant is clearly excludable and counsel apparently concedes that he would be inadmissible because of
the conviction in connection with any future application for admission to the United States but he contends that the appellant entered
the United States on June 10, 1960, and was not then excludable.
However, an alien who is merely paroled into the United States
does not make an "entry" within the meaning of the immigration
laws. Leng May Ma v. Barber, 357 U.S. 185 (1958). 8 U.S.C.
1182(d) (5) specifically provides that the parole of an alien shall
nut be regarded as an admission of the alien and that upon termination of parole the case shall continue to be dealt with in the same
manner as that of any other applicant for admission to the United
States. The remaining contentions of counsel are without merit and
do not require discussion.
Even where a statute is amended after judgment in a lower court,
the appellate court will decide the case in accordance with the terms
of the amended act. Carpenter N. 1Vabasle, Railway Co., 309 U.S.
23, 27 (1940) ; Dinsmore v. Sauth,ern. Express Co., 183 U.S. 115,
120 (1901). Subsequent legislation has also been taken into consideration in disposing of immigration cases. United States ex rel.
Wiezynski v. Shaughnessy, 185 F.2d 347 (C.A. 2, 1950) ; United
States ex rel. Pizzuto v. Shaughnessy, 184 F.2d 666 (C.A. 2, 1950).
The Attorney General's decision of January 3, 1961, in Matter of
K—, A-6723213, J-143, is also apposite. That case, of course, did
not involve a change of law but rather the occurrence of a conviction
subsequent to the application for admission to the United States.
ment

However, this distinction is not important and we regard Matter of
K—, supra, as controlling and requiring the dismissal of the appeal.

ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

171

